DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fletcher et al. (US Publication No. 2014/0309557 A1).


Regarding claim 1, Fletcher et al. discloses a biological fluid collection device, comprising: 
a housing (30) having an upper portion, a side portion, and a bottom portion, the upper portion having an inlet port (35, 40) and a cartridge receiving cavity (see Figure 5 and [0040]); a puncturing element (60) moveable between a pre-actuated position (see Figures 3 and 6) wherein the puncturing element is retained within a portion of the upper portion of the housing and a puncturing position (see Figures 4-5) wherein the puncturing element extends through the inlet port and provides fluid communication with a portion of the cartridge receiving cavity (see [0011] and [0042]); and 
a cartridge having a reservoir (42), the cartridge removably receivable within the cartridge receiving cavity of the housing (see Figures 6-7), the cartridge adapted to receive a blood sample therein (see [0043] and [0058]), 
wherein, with the cartridge received within the cartridge receiving cavity, the inlet port is in fluid communication with a portion of the reservoir of the cartridge (see Figures 5 and 6 and [0043]).  
Regarding claim 2, Fletcher et al. discloses the upper portion, the side portion, and the bottom portion of the housing together form a C-shape (see Figures 5-6).
Regarding claim 24, Fletcher et al. discloses a biological fluid collection and testing system, comprising:
a biological fluid collection device, comprising: 
a housing (30) having an upper portion, a side portion, and a bottom portion, the upper portion having an inlet port (35, 40) and a cartridge receiving cavity (see Figure 5 and [0040]); 
a puncturing element (60) moveable between a pre-actuated position (see Figures 3 and 6) wherein the puncturing element is retained within a portion of the upper portion of the housing and a puncturing position (see Figures 4-5) wherein the puncturing element extends through the inlet port and provides fluid communication with a portion of the cartridge receiving cavity (see [0011] and [0042]); and 
a cartridge having a reservoir (42), the cartridge removably receivable within the cartridge receiving cavity of the housing (see Figures 6-7), the cartridge adapted to receive a blood sample therein (see [0043] and [0058]),
wherein, with the cartridge received within the cartridge receiving cavity, the inlet port is in fluid communication with a portion of the reservoir of the cartridge (see Figures 5 and 6 and [0043]).  
a near patient testing station (20, 24) having a receiving portion, wherein the cartridge is removably receivable within the receiving portion (see Figures 8 and 10 and [0038] and [0054]-[0055]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3-13, 16-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al., further in view of Tamir (US Publication No. 2010/0261988 A1).

Regarding claim 3, it is noted Fletcher et al. does not specifically teach the upper portion, the side portion, and the bottom portion of the housing together define a finger receiving cavity. However, Tamir teaches the upper portion, the side portion, and the bottom portion of the housing together define a finger receiving cavity (250, 1010) (see Figures 2A-B and 5A-B and [0098] and [0165]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fletcher et al. to include the upper portion, the side portion, and the bottom portion of the housing together define a finger receiving cavity, as disclosed in Tamir, so as to ergonomically force or direct the user to position the finger exposing the optimal location for blood extraction at the middle of the top pad of the finger (see Tamir: [0165]).
Regarding claim 4, it is noted Fletcher does not specifically teach the upper portion includes a fill indicator window. However, Tamir teaches the upper portion includes a fill indicator window (284, 1527) (see [0026], [0115], and [0189]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fletcher et al. to include the upper portion includes a fill indicator window, as disclosed in Tamir, so as to show the user when sufficient blood has accumulated for the purpose of the test (see Tamir: [0115]).
Regarding claim 5, Fletcher et al. teaches the cartridge comprises: 
an inlet (40) and an outlet (48), the inlet and the outlet in fluid communication (see Figures 5-7 and 9 and [0043]); 
a mixing chamber (44) disposed between the inlet and the outlet (see Figures 5-7 and 9 and [0043]); 
a sample stabilizer disposed between the inlet and the mixing chamber (see [0044]); and 
a collection chamber (46) disposed between the mixing chamber and the outlet (see Figures 5-7 and 9 and [0043]).  
Regarding claim 6, Fletcher et al. teaches the mixing chamber receives the blood sample and the sample stabilizer therein and the mixing chamber effectuates distributed mixing of the sample stabilizer within the blood sample (see [0044] and [0063]).
Regarding claim 7, Fletcher et al. teaches the cartridge includes an actuation portion (53), wherein the actuation portion is transitionable between a first position in which the blood sample is containable within the collection chamber and a second position in which a portion of the blood sample is expelled from the collection chamber (see [0043] and [0062]).
Regarding claim 8, Fletcher et al. teaches the actuation portion comprises a bulb (see [0043] and [0062]).  
Regarding claim 9, Tamir teaches with the cartridge received within the cartridge receiving cavity, a portion of the collection chamber (280) is aligned with the fill indicator window (see Figure 3B and 5A and [0115] and [0189]).
Regarding claim 10, Fletcher et al. teaches the cartridge comprises: 
an inlet (40) and an outlet (48), the inlet and the outlet in fluid communication (see Figures 5-7 and 9 and [0043]); 
a collection chamber (46) disposed between the inlet and the outlet (see Figures 5-7 and 9 and [0043]); and 
a separation member disposed between the inlet and the collection chamber, the separation member adapted to restrain a cellular portion of the blood sample and to allow a plasma portion of the blood sample to pass therethrough to the collection chamber (see [0045]-[0046]). 
 Regarding claim 11, Fletcher et al. teaches the cartridge includes an actuation portion (53), wherein the actuation portion is transitionable between a first position in which the blood sample is containable within the collection chamber and a second position in which a portion of the blood sample is expelled from the collection chamber (see [0043] and [0062]).
Regarding claim 12, Fletcher et al. teaches the actuation portion comprises a bulb (see [0043] and [0062]).  
Regarding claim 13, Tamir teaches with the cartridge received within the cartridge receiving cavity, a portion of the collection chamber (280) is aligned with the fill indicator window (see Figure 3B and 5A and [0115] and [0189]).
Regarding claims 16-17, it is noted Fletcher et al. does not specifically teach the cartridge includes qualitative or quantitative onboard diagnostics. However, Tamir teaches the cartridge includes qualitative or quantitative onboard diagnostics (see [0059] and [0068]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fletcher et al. to include the cartridge includes qualitative or quantitative onboard diagnostics, as disclosed in Tamir, so as to indicating the results of a variety of tests, such as cholesterol, heart disease risk, glucose, drug abuse, pregnancy testing, HIV or other infectious diseases, prothrombin time test, cancer related tests, a test for luteinizing hormone, etc. (see Tamir: [0053]).
Regarding claim 18, it is noted Fletcher et al. does not specifically teach an integrated pain reduction module. However, Tamir teaches an integrated pain reduction module (see [0049], [0201]-[0202], and [0207]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fletcher et al. to include an integrated pain reduction module, as disclosed in Tamir, so as to reduce pain associated with the finger tip piercing while simultaneously optimizing the blood flow to the pierced portion (see Tamir: [0207]).
Regarding claim 21, Tamir teaches the integrated pain reduction module includes pressure (see [0049], [0201]-[0202], and [0207]).  

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. and Tamir, further in view of Spero et al. (US Publication No. 2019/0307383 A1).

Regarding claims 14-15, it is noted neither Fletcher et al. nor Tamir specifically teach the cartridge includes a readable information portion, wherein the readable information portion links the blood sample and patient identification, wherein the readable information portion comprises a barcode. However, Spero et al. teaches the cartridge includes a readable information portion, wherein the readable information portion links the blood sample and patient identification, wherein the readable information portion comprises a barcode (see [0080] and [0095]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fletcher et al. and Tamir to include the cartridge includes a readable information portion, wherein the readable information portion links the blood sample and patient identification, wherein the readable information portion comprises a barcode, as disclosed in Spero et al., for tracking purposes (see Spero et al.: [0080]).

Claim(s) 19-20 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. and Tamir, further in view of Lipoma et al. (US Publication No. 2004/0254599 A1).

Regarding claims 19-20 and 22-23, it is noted neither Fletcher et al. nor Tamir specifically teach the integrated pain reduction module includes transcutaneous electrical nerve stimulation, heat, vibrations, or chemical analgesics. However, Lipoma et al. teaches the integrated pain reduction module includes transcutaneous electrical nerve stimulation, heat, vibrations, or chemical analgesics (see [0007] and [0157]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fletcher et al. and Tamir to include an integrated pain reduction module that includes transcutaneous electrical nerve stimulation, heat, vibrations, or chemical analgesics, as disclosed in Lipoma et al., so as to generate a sensory distraction that reduces the perception of pain resulting from the puncture (see Lipoma et al.: [0157]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791